DETAILED ACTION  Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions.  The following is in response to a Terminal Disclaimer dated March 9, 2021.  Claims 1-27 were previously canceled.  Claims 28-47 are pending.  All pending claims are examined.

Allowable Subject Matter
Claims 28-47 are pending. 
Claims 28-47 are allowed
The following is examiner’s statement of reasons for allowance: 
Regarding independent claims 28, 43 and 47, the cited references taken either individually or in combination with other prior art of record fails to teach the invention as claimed;
The closest prior art of Sireau, USP Pub. No. 20010032169 and Ginsberg, USP Pub. No. 20020073021 do not disclose taken either individually or in combination with other prior art of record fails to teach or render obvious:
43. (Previously Presented) A method comprising:
receiving, by at least one processor of at least one computer, a request for wagering information;
generating an electronic command for causing to render a graphic interface screen in electronic communication with the at least one processor to be displayed at a user interface, at least one betting line having a value correlated to a value of a financial indicator that changes over time 
generating an electronic command for causing to render on the graphic interface screen, to be displayed at the user interface, a first graphic object selectable during the betting session for submitting an up bet request for wagering on the value of the financial indicator achieving a level at a later time that is above the value of the financial indicator at a first time, in which the first graphic object can be selected by a single user multiple different times during the betting session to make a corresponding multiple different wagers on the value of the financial indicator achieving a level at the later time that is above respective different values of the financial indicator at a plurality of different times corresponding to the multiple different times;
generating an electronic command for causing to render on the graphic interface screen, to be displayed at the user interface, a second graphic object selectable during the betting session for submitting a down bet request for wagering on the value of the financial market indicator achieving a level at the later time that is below the value of the financial indicator at the first time, in which the second graphic object can be selected at a variety of different times during the betting session;
displayed at the user interface, a payout amount based on an outcome of the betting session
generating an electronic command to render on a graphic interface screen of a self-service machine, via a remote electronic interface system, the payout amount; and
generating an electronic command to cause a physical dispense of the payout amount at the self-service machine, via the remote electronic interface system”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608.  The examiner can normally be reached on Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696